Citation Nr: 1526272	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA, which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

The Board subsequently remanded the case for further development in October 2014.  That development was completed, and the case was returned to the Board for appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in military service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded VA audiological examinations in October 2013 and December 2014.  The audiometric results documented in the examination reports show that the Veteran has a degree of hearing loss for each ear which meets the requirements of a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred service.  38 C.F.R. § 3.303.

Regarding the question of incurrence of a disease or injury during active military service, the Board notes that the Veteran's service treatment records were requested from the National Personnel Records Center (NPRC), which responded that such records were "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable.  When a veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has described military noise exposure from his service as a mortar man with a cavalry mortar section.  Because the Veteran's DD Form 214 documents a military occupational specialty of light weapons infantryman, the Veteran's statements regarding military noise exposure are consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of infantryman, so such exposure is conceded.  The remaining issue is whether the Veteran's current hearing loss is at least as likely the result of this in-service noise exposure as it is the result of some other cause or factor.

As noted above, the Veteran was provided with a VA examination and medical opinion in October 2013.  In October 2013, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  She commented that there were no entrance or separation audiograms on file, that the Veteran was noted to have a high probability of noise exposure during service, the Veteran contends hearing loss and tinnitus after exposure to 60 mm mortars and explosions, and the Veteran reported some noise exposure following military service in his civilian occupation as a meat cutter for 36 years.  As rationale for her conclusion, the October 2013 examiner stated that research indicates that hearing loss as a result of noise exposure will stabilize when the offending noise source is removed.  The Veteran separated from military service in 1955, and the examiner noted that there is no medical evidence before 2010 which would support the Veteran's claim of hearing loss as a result of noise exposure during service.  Furthermore, she stated, the asymmetry in hearing is suggestive of "other" pathology and is not associated with a noise induced hearing loss.  She concluded that due to lack of evidence, it is her opinion that current hearing loss is less likely than not related to military service. 

Pursuant to the Board's remand directives, the Veteran was provided with an additional examination and medical opinion in December 2014.  The examiner noted that an October 2010 private treatment record found asymmetric sensorineural hearing loss bilaterally, and a February 2011 MRI was negative for "enhancing mass" in the internal auditory canals.  The Veteran reported that post-service, he worked at a packing house, delivering meat and driving a truck on and off for one and a half years, and then worked as a meat cutter for 30 years before retiring in 1993.  The Veteran denied a history of ear infection, ear surgery, or head trauma.  When asked about his asymmetrical hearing loss, the Veteran replied that he "didn't pay attention to it," and that in the last 10 years, he started experiencing tinnitus in the left ear and hearing diminished gradually.  The examiner provided an opinion that the Veteran's hearing loss is less likely as not due to a history of noise exposure during active service.  As rationale, she cited to a 2010 study comparing the prevalence and degree of hearing loss among male veterans and non-veterans and finding that hearing loss in the auditory domains of pure tone thresholds, word recognition in quiet, and word recognition in competing messages increased with age but were not significantly different for the veterans and non-veterans.  She stated that it would be difficult to attribute the Veteran's current hearing impairment "solely to" the Veteran's military noise exposure without considering other factors which affect hearing loss such as aging, health issues, history of middle ear problems, and noise exposure from occupational and recreational activities 59 years after his military service.  The examiner finished by stating that since the STRs are fire related, the Veteran's hearing status prior to, during, and at separation from active service is unknown, there is no documentation of hearing loss or tinnitus within one year of separation, and the Veteran's hearing status from between 1955 and 2010 is unknown, there is no evidence to verify noise injury from military service.  Additionally, the December 2014 VA examiner noted that the audio examination demonstrated asymmetric hearing loss, worse in the left ear, and that she could not provide an opinion as to the origin of such asymmetry.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In November 2013, the Veteran submitted a notice of disagreement with the denial of service connection for bilateral hearing loss, stating that his hearing is completely gone on his left side, which is the side where the mortar tubes were positioned during service.  This evidence suggests a possible reason behind his current asymmetrical hearing loss, worse for the left than the right.  Neither VA examiner addressed this contention.  Additionally, in October 2014, the Veteran's representative submitted a November 2009 article from the Journal of Neuroscience which suggested that noise-induced damage to the ear has progressive consequences regarding neurodegeneration which may add to difficulties hearing in noisy environments, and could contribute to tinnitus and other perceptual anomalies commonly associated with inner ear damage.  Although both pieces of evidence were in the claims file prior to the December 2014 examination and opinion, there is no indication in the examination report that the examiner considered this evidence when forming her conclusion.  Therefore, the medical opinion is found to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Additionally, the Veteran's representative submitted a post-remand brief, in May 2015, describing the Veteran's limited exposure to noise in his post-service occupation as a meat cutter, differentiating the Veteran's exposure in his meat cutter position (involving mostly knife work) from the greater level of noise that would be expected with a different, but related trade of butchering (involving large part breakdown).  Such explanation, made subsequent to the two VA examinations, was also not considered by the examiners.

The Board could remand the case for another opinion on the matter.  However, in light of the Veteran's advanced age, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the existence of a nexus or connection between the Veteran's current hearing loss disability and noise exposure in service, particularly when considered alongside the evidence noted above and the Veteran's representative's arguments concerning the Veteran's limited post-service noise exposure.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  The December 2014 VA examiner stated that it would be difficult to attribute the Veteran's current hearing impairment "solely to" the Veteran's military noise exposure without considering other factors, but the relevant question for this claim is whether the Veteran's military noise exposure was at least as likely as not the cause of his current hearing loss, not whether military noise exposure was the sole cause of his current hearing loss.  Additionally, although age-related hearing loss is certainly a possibility in this case, the Board finds that the Veteran's competent statement regarding the positioning of mortar tubes, in collaboration with audiometric evidence demonstrating an asymmetric hearing loss disability, worse for the left ear than for the right, and a negative MRI of the ear canal brings the weight of the evidence into relative equipoise as to whether the Veteran's current hearing loss disability is etiologically related to service.  Therefore, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely as not that the Veteran's hearing loss in this case is the result of noise exposure in service as it is the result of any other cause or factor, including presbycusis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability; the Veteran experienced excessive noise exposure during active duty; and, resolving reasonable doubt in favor of the Veteran, his current hearing loss is as likely the result of noise exposure as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Having so concluded, the Board need not decide whether hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

Service connection for bilateral hearing loss is granted




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


